 



Exhibit 10.1



 



EMPLOYMENT AGREEMENT

 

 

EMPLOYMENT AGREEMENT (the “Agreement”), dated as of September 23, 2016, between
Black Diamond Equipment, Ltd., a Delaware corporation (the “Company”), and John
Walbrecht (the “Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ the Employee as its President and to be
assured of his services on the terms and conditions hereinafter set forth; and

 

WHEREAS, the Employee is willing to be employed as President of the Company on
such terms and conditions.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:

 

 

1.Employment and Term.

 

The Company hereby employs the Employee as the President of the Company, and the
Employee accepts such employment, upon the terms and subject to the conditions
set forth in this Agreement. The term of this Agreement (the “Term”) shall
commence on the date hereof and shall terminate on December 31, 2020, subject to
earlier termination as provided herein.

 

2.Duties.

 

(a)       During the Term of this Agreement, the Employee shall serve as the
President of the Company and shall perform all duties commensurate with his
position and as may be assigned to him by the Company’s Chairman of the Board
(the “Chairman”) or his designees. The Employee shall devote his full business
time and energies to the business and affairs of the Company and shall use his
best efforts, skills and abilities to promote the interests of the Company, and
to diligently and competently perform the duties of his positions.

 

(b)       The Employee shall report and communicate regularly with the Chairman.

 

3.Compensation, Bonus, Benefits, etc.

 

(a)       Salary.

 

(i)       The Company shall pay to the Employee, and the Employee shall accept
from the Company, as compensation for the performance of services under this
Agreement and the Employee’s observance and performance of all of the provisions
hereof, an annual salary at the rate of $350,000 (the “Base Compensation”). The
Base Compensation shall be payable in accordance with the normal payroll
practices of the Company.

 



 

 

 

(ii)       Commencing with the calendar year ending December 31, 2017, the Base
Compensation shall be increased to $375,000 and to $400,000, respectively, in
the event that the Company’s annual revenue for the year ended December 31, 2017
or any calendar year thereafter exceeds $175,000,000 and $200,000,000,
respectively, as reflected in Black Diamond, Inc.’s Annual Report on Form 10-K
(the “Form 10-K”) as filed with the Securities and Exchange Commission for the
year in question. If it is determined that the Employee is entitled to an
increase to the Base Compensation pursuant to this Section 3(a)(ii), any such
increase shall be effective as of January 1 of the year following the year in
which such revenue target was achieved.

 

(b)       Annual Performance Bonus. The Employee shall be entitled to an annual
bonus which shall be based upon the achievement of certain Company sales
objectives as shall be determined by the Board of Directors of the Company (the
“Board”) in their sole discretion. Employee’s target annual bonus opportunity
(the “Annual Performance Bonus”) will be 50% of his Base Compensation. Any such
bonus that is earned shall be payable to the Employee within 30 days following
the filing of the Form 10-K with the Securities and Exchange Commission for the
applicable calendar year in which it was earned. With respect to the calendar
years ending December 31, 2016 and December 31, 2017, the Annual Performance
Bonus shall be guaranteed in full (collectively, the “2016/2017 Annual
Performance Bonuses”); provided, however, that the Annual Performance Bonus
payable with respect to the calendar year ending December 31, 2016 shall be
pro-rated for the number of days that the Employee was employed by the Company
during such calendar year.

 

(c)       Supplemental Performance Bonus.

 

(i)      In addition to the Annual Performance Bonus described above, commencing
with the calendar year ending December 31, 2017, the Employee shall be entitled
to earn an additional annual bonus opportunity (the “Supplemental Performance
Bonus”) of $500,000 upon the Company achieving minimum annual Adjusted EBITDA
Margins of greater than 10% (the “Supplemental Performance Bonus Target”) for
the applicable calendar year of the Term. For purposes of this Agreement,
“Adjusted EBITDA Margins” shall have the meaning set forth in Appendix 3(c)
attached hereto and shall be net of all bonus payments payable to all of the
Company’s and PIEPS GmbH’s respective employees for the applicable calendar year
of the Term (which shall include, but not be limited to, any Annual Performance
Bonus and Supplemental Performance Bonus payable to the Employee under this
Agreement), as reflected in the Form 10-K for the applicable calendar year of
the Term.

 

(ii)     In the event that the Company fails to achieve an applicable
Supplemental Performance Bonus Target by amount not to exceed 200 basis points
for a calendar year of the Term in question but the Company achieves the
Supplemental Performance Bonus Target for the immediately succeeding calendar
year of the Term, then the Employee shall be entitled to a Supplemental
Performance Bonus of $1,000,000 in such succeeding calendar year.

 



 2 

 

 

(iii)    Any Supplemental Performance Bonus earned by the Employee shall vest
and become payable to the Employee on March 31st of the year immediately
succeeding the year in which it was determined that Employee was entitled to
such amount, as more fully described in Section 3(d) below; provided that the
Employee remains employed by the Company as of such payment date.

 

(d)       Determination of Bonuses. The determination as to whether an Annual
Performance Bonus or a Supplemental Performance Bonus has been earned shall be
made by the Board following the completion of the Company’s audit by its
independent accountants for the year in question.

 

(e)       Benefits. During the Term of this Agreement, the Employee shall be
entitled to participate in or benefit from, in accordance with the eligibility
and other provisions thereof, the Company’s medical insurance and other fringe
benefit plans or policies as the Company may make available to, or have in
effect for, its senior executive officers from time to time. The Company and its
affiliates retain the right to terminate or alter any such plans or policies
from time to time. The Employee shall also be entitled to four weeks paid
vacation each year, pro-rated for any partial periods, sick leave and other
similar benefits in accordance with policies of the Company from time to time in
effect for its senior executive officers.

 

(f)       Reimbursement of Business Expenses. During the Term of this Agreement,
upon submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.

 

(g)       Taxes. The Base Compensation and any other compensation paid to
Employee, including, without limitation, any bonus, shall be subject to
withholding for applicable taxes and other amounts.

 

(h)       Relocation Benefits. Employee agrees to establish residence within the
Salt Lake City or Park City, Utah area within six months of the commencement of
the Term. In connection with the Employee’s relocation to the Salt Lake City or
Park City, Utah area, the Company shall provide the Employee with the following
relocation benefits, upon submission of proper invoices, receipts or other
supporting documentation reasonably satisfactory to the Company and in
accordance with and subject to the Company’s expense reimbursement policies:

 

(i)       Moving Costs. The Employee shall be reimbursed by the Company for all
reasonable costs incurred by the Employee to move the Employee’s household,
personal items and furniture to the Salt Lake City or Park City, Utah area up to
a maximum reimbursement amount not to exceed $17,500 in the aggregate.

 

(ii)       Housing. The Employee shall be reimbursed by the Company for up to
six months of rental payments made by the Employee to lease housing in the Salt
Lake City or Park City, Utah area up to a maximum reimbursement amount not to
exceed $25,000 in the aggregate.

 



 3 

 

 

(i)        Key Man Life Insurance. The Employee acknowledges that during the
Term the Company may seek to obtain key man life insurance policy on his life
with the Company as the named beneficiary in an amount to be determined by the
Board up to a maximum amount of $10,000,000 (the “Life Insurance”). In the event
the Company obtains the Life Insurance, then an amount of $1,000,000 from the
proceeds the Company actually receives from the Life Insurance shall be for the
benefit of the Employee’s designees (the “Employee Life Insurance Proceeds”) and
shall be payable in accordance with Section 7(a) of this Agreement. The Employee
hereby agrees to provide such information and to submit to such medical
examinations and otherwise use his best efforts to cooperate as may be required
to assist the Company in obtaining such policy.

 

4.Representations of Employee.

 

(a)       The Employee represents and warrants that he is not party to, or bound
by, any agreement or commitment, or subject to any restriction, including but
not limited to agreements related to previous employment containing
confidentiality or noncompetition covenants, which limit the ability of the
Employee to perform his duties under this Agreement.

 

(b)       The Employee represents and warrants that he will comply with
applicable laws and Company policies in respect of his employment during the
Term.

 

5.       Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.

 

For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.

 

(a)       Confidential Information.

 

(i)       The Employee acknowledges that as a result of his retention by the
Company, the Employee has and will continue to have knowledge of, and access to,
proprietary and confidential information of the Company including, without
limitation, research and development plans and results, software, databases,
technology, inventions, trade secrets, technical information, know-how, plans,
specifications, methods of operations, product and service information, product
and service availability, pricing information (including pricing strategies),
financial, business and marketing information and plans, and the identity of
customers, clients and suppliers (collectively, the “Confidential Information”),
and that the Confidential Information, even though it may be contributed,
developed or acquired by the Employee, constitutes valuable, special and unique
assets of the Company developed at great expense which are the exclusive
property of the Company. Accordingly, the Employee shall not, at any time,
either during or subsequent to the Term of this Agreement, use, reveal, report,
publish, transfer or otherwise disclose to any person, corporation, or other
entity, any of the Confidential Information without the prior written consent of
the Company, except to responsible officers and employees of the Company and
other responsible persons who are in a contractual or fiduciary relationship
with the Company and who have a need for such Confidential Information for
purposes in the best interests of the Company, and except for such Confidential
Information which is or becomes of general public knowledge from authorized
sources other than by or through the Employee.

 



 4 

 

 

(ii)       The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.

 

(b)       Return of Confidential Information. Upon the termination of this
Agreement or upon the request of the Company, the Employee shall promptly return
to the Company all Confidential Information in his possession or control,
including but not limited to all drawings, manuals, computer printouts, computer
databases, disks, data, files, lists, memoranda, letters, notes, notebooks,
reports and other writings and copies thereof and all other materials relating
to the Company’s business, including, without limitation, any materials
incorporating Confidential Information.

 

(c)       Inventions, etc. During the Term and for a period of one year
thereafter, the Employee will promptly disclose to the Company all designs,
processes, inventions, improvements, developments, discoveries, processes,
techniques, and other information related to the business of the Company
conceived, developed, acquired, or reduced to practice by him alone or with
others during the Term of this Agreement, whether or not conceived during
regular working hours, through the use of Company time, material or facilities
or otherwise (“Inventions”).

 

The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together with any assignments thereof to the Company or persons
designated by it. Such obligation to assist the Company shall continue beyond
the termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as his agent coupled with an interest and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.

 



 5 

 

 

(d)       Non-Competition. The Employee agrees not to utilize his special
knowledge of the Business and his relationships with customers, prospective
customers, suppliers and others or otherwise to compete with the Company in the
Business during the Restricted Period. During the Restricted Period, the
Employee shall not, and shall not permit any of his respective employees, agents
or others under his control, directly or indirectly, on behalf of the Employee
or any other Person, to engage or have an interest, anywhere in the world in
which the Company conducts business or markets or sells its products, alone or
in association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. During the Restricted Period, the Employee shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of the Employee or any other Person,
to accept Competitive Business from, or solicit the Competitive Business of any
Person who is a customer of the Business conducted by the Company, or, to the
Employee’s knowledge, is a customer of the Business conducted by the Company at
any time during the Restricted Period.

 

(e)       Non-Disparagement and Non-Interference. The Employee shall not, either
directly or indirectly, (i) during the Restricted Period, make or cause to be
made, any statements that are disparaging or derogatory concerning the Company
or its business, reputation or prospects; (ii) during the Restricted Period,
request, suggest, influence or cause any party, directly or indirectly, to cease
doing business with or to reduce its business with the Company or do or say
anything which could reasonably be expected to damage the business relationships
of the Company; or (iii) at any time during or after the Restricted Period, use
or purport to authorize any Person to use any intellectual property owned by the
Company or exclusively licensed to the Company or to otherwise infringe on the
intellectual property rights of the Company.

 

(f)       Non-Solicitation. During the Restricted Period, the Employee shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.

 



 6 

 

 



(g)       Certain Definitions. For purposes of this Agreement: (i) the term
“Business” shall mean the business of designing, manufacturing, assembling,
licensing, distributing, marketing and selling active outdoor performance
products and apparel for climbing, mountaineering, backpacking, skiing, cycling
and other outdoor recreation activities, avalanche transceiver technology,
alpine safety products, and any other business that the Company or its
subsidiaries may be engaged in during the Term of this Agreement; (ii) the term
“Competitive Business” shall mean any business competitive with the Business;
and (iii) the term “Restricted Period” shall mean the Term of this Agreement and
a period of one year after termination of this Agreement; provided, that, if
Employee breaches the covenants set forth in this Section 5, the Restricted
Period shall be extended for a period equal to the period that a court having
jurisdiction has determined that such covenant has been breached. “Person” shall
mean an individual, a partnership, a joint venture, a corporation, a limited
liability company, a trust, an unincorporated organization or other entity and a
government or any department or agency thereof.

 

6.       Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions. In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs. If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties. For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.

 

7.       Termination. This Agreement shall terminate at the end of the Term set
forth in Section 1. In addition, this Agreement may be terminated prior to the
end of the Term set forth in Section 1 upon the occurrence of any of the events
set forth in, and subject to the terms of, this Section 7.

 



 7 

 

 

(a)       Death or Permanent Disability. If the Employee dies or becomes
permanently disabled, this Agreement shall terminate effective upon the
Employee’s death or when his disability is deemed to have become permanent. If
the Employee is unable to perform his normal duties for the Company because of
illness or incapacity (whether physical or mental) for 45 consecutive days
during the Term of this Agreement, or for 60 days (whether or not consecutive)
out of any calendar year during the Term of this Agreement, his disability shall
be deemed to have become permanent. If this Agreement is terminated on account
of the death or permanent disability of the Employee, then the Employee or his
estate shall be entitled to receive accrued Base Compensation through the date
of such termination, and the Employee or the Employee’s estate, as applicable,
shall have no further entitlement to Base Compensation, bonus, Severance Amount
or benefits, other than Employee Life Insurance Proceeds, if any, in the event
of the Employee’s death, from the Company following the effective date of such
termination.

 

(b)       Cause. This Agreement may be terminated at the Company’s option,
immediately upon notice to the Employee, upon the occurrence of any of the
following (“Cause”): (i) breach by the Employee of any material provision of
this Agreement and the expiration of a 10-business day cure period for such
breach after written notice thereof has been given to the Employee (which cure
period shall not be applicable to clauses (ii) through (v) of this Section
7(b)); (ii) gross negligence or willful misconduct of the Employee in connection
with the performance of his duties under this Agreement; (iii) Employee’s
failure to perform any reasonable directive of the Board; (iv) fraud, criminal
conduct, dishonesty or embezzlement by the Employee; or (v) Employee’s
misappropriation for personal use of any assets (having in excess of nominal
value) or business opportunities of the Company. If this Agreement is terminated
by the Company for Cause, then the Employee shall be entitled to receive accrued
Base Compensation through the date of such termination, and the Employee shall
have no further entitlement to Base Compensation, bonus, Severance Amount or
benefits from the Company following the effective date of such termination.

 

(c)       Without Cause. This Agreement may be terminated, at any time by the
Company without Cause upon giving 30 days’ advance written notice to the
Employee of such termination. In consideration of the Employee’s entering into
this Agreement and performing his obligations hereunder, upon the termination of
this Agreement by the Company without Cause, the Employee shall be entitled to
receive one year of Base Compensation (the “Severance Amount”).

 

(d)       By Employee. The Employee may terminate this Agreement at anytime upon
providing the Company with 90 days’ prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(d), then the Employee
shall be entitled to receive his accrued Base Compensation and benefits through
the effective date of such termination, and the Employee shall have no further
entitlement to Base Compensation, bonus, Severance Amount or benefits from the
Company following the effective date of such termination.

 



 8 

 

 

(e)       Change in Control. Upon the termination of this Agreement by the
Company or the acquiror of the business of the Company upon the occurrence of a
Change in Control (as hereinafter defined) (other than a termination by the
Company for Cause during such period, in which event the provisions of Section
7(b) shall apply), the Employee shall be entitled to receive the Severance
Amount and Supplemental Performance Bonuses that the Employee may have been
eligible to earn during the remainder of the Term in one lump sum within five
days of the effective date of such termination; provided, however, that if
requested to do so by the Company or the acquiror of the business of the Company
in such Change of Control, the Employee shall provide consulting services to the
Company or such acquiror, as applicable, for transition purposes for a period of
six months following the effective date of such Change in Control and his
termination of this Agreement, and the Company or such acquiror shall pay
consulting fees to the Employee for such six month period in an amount equal to
the compensation he would have otherwise received under this Agreement had it
been in effect for such six month period. In the event that the Company or the
acquiror described above requests Employee to continue to provide the consulting
services described above, then all unpaid 2016/2017 Annual Performance Bonuses,
and the Base Compensation and Supplemental Performance Bonuses that are payable
in one lump sum shall become due and payable in one lump sum upon the expiration
of such consulting period, and shall not be payable if the Employee does not
render such consulting services. For purposes of this Agreement, a “Change in
Control” of the Company shall be deemed to have occurred in the event that: (i)
the Company shall have been sold by either (A) a sale of all or substantially
all its assets, or (B) a merger or consolidation, other than any merger or
consolidation pursuant to which the Company acquires another entity, or (C) a
tender offer, whether solicited or unsolicited; or (ii) any party, other than
Black Diamond, Inc. or one or more of its subsidiaries, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of voting securities of the
Company representing 50% or more of the total voting power of all the
then-outstanding voting securities of the Company.

 

(f)       Return of Payments and Cancellation of Benefits. In the event that the
Employee fails to comply with any of his obligations under this Agreement,
including, without limitation, the covenants contained in Section 5 hereof, the
Employee shall repay to the Company any payments received from the Company
pursuant to Section 7(c) and 7(e) hereof as of the date of such failure to
comply, the Company’s obligation to provide the remainder, if any, of such
payments shall terminate and be null and void as of such date, and the Employee
will have no further rights in or to such amounts and benefits.

 

(g)        Release. Notwithstanding anything to the contrary contained herein,
payments described in Sections 7(c) and 7(e) hereof shall only be payable by the
Company to the Employee if the Employee has executed and delivered to the
Company a reasonable and customary release agreement that is satisfactory to the
Company.

 

8.Miscellaneous.

 

(a)       Survival. The provisions of Sections 4, 5, 6, 7 and 8 shall survive
the termination of this Agreement.

 

(b)       Entire Agreement. This Agreement sets forth the entire understanding
of the parties and, except as specifically set forth herein, merges and
supersedes any prior or contemporaneous agreements between the parties
pertaining to the subject matter hereof.

 



 9 

 

 

(c)       Modification. This Agreement may not be modified or terminated orally,
and no modification, termination or attempted waiver of any of the provisions
hereof shall be binding unless in writing and signed by the party against whom
the same is sought to be enforced.

 

(d)       Waiver. Failure of a party to enforce one or more of the provisions of
this Agreement or to require at any time performance of any of the obligations
hereof shall not be construed to be a waiver of such provisions by such party
nor to in any way affect the validity of this Agreement or such party’s right
thereafter to enforce any provision of this Agreement, nor to preclude such
party from taking any other action at any time which it would legally be
entitled to take.

 

(e)       Successors and Assigns. Neither party shall have the right to assign
this Agreement, or any rights or obligations hereunder, without the consent of
the other party; provided, however, that upon the sale of all or substantially
all of the assets, business and goodwill of the Company to another company, or
upon the merger or consolidation of the Company with another company, this
Agreement shall inure to the benefit of, and be binding upon, both Employee and
the company purchasing such assets, business and goodwill, or surviving such
merger or consolidation, as the case may be, in the same manner and to the same
extent as though such other company were the Company; and provided, further,
that the Company shall have the right to assign this Agreement to any affiliate
or subsidiary of the Company. Subject to the foregoing, this Agreement shall
inure to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.

 

(f)       Communications. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been given at the time personally delivered or when mailed in any United
States post office enclosed in a registered or certified postage prepaid
envelope and addressed to the addresses set forth below, or to such other
address as any party may specify by notice to the other party; provided,
however, that any notice of change of address shall be effective only upon
receipt.

 

If to the Company:

 

Black Diamond Equipment, Ltd.

2084 East 3900 South

Salt Lake City, Utah 84124

Facsimile: (801) 278-5544

Attention: Warren B. Kanders

With a copy to:

 

Kane Kessler, P.C.

666 Third Avenue

New York, New York 10017

Facsimile: (212) 245-3009

Attention: Robert L. Lawrence, Esq.

   

If to the Employee:

 

John Walbrecht

 

 

 



 10 

 

 

(g)       Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.

 

(h)       Jurisdiction; Venue. This Agreement shall be subject to the
non-exclusive jurisdiction of the federal courts or state courts of the State of
New York, County of New York, for the purpose of resolving any disputes among
them relating to this Agreement or the transactions contemplated by this
Agreement and waive any objections on the grounds of forum non conveniens or
otherwise. The parties hereto agree to service of process by certified or
registered United States mail, postage prepaid, addressed to the party in
question.

 

(i)       Governing Law. This Agreement is made and executed and shall be
governed by the laws of the State of New York, without regard to the conflicts
of law principles thereof.

 

(j)       Counterparts. This Agreement may be executed in any number of
counterparts (and by facsimile or other electronic signature), but all
counterparts will together constitute but one agreement.

 

(k)       Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the parties hereto and, except as provided herein, shall
not be deemed for the benefit of any other person or entity.

 

(l)       Headings and References. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.

 

(m)       IRC Section 409A. The parties to this Agreement intend that the
Agreement complies with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), where applicable, and this Agreement shall be interpreted
in a manner consistent with that intention. To the extent not otherwise provided
by this Agreement, and solely to the extent required by Section 409A of the
Code, no payment or other distribution required to be made to the Employee
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) as a result of his termination of employment with
the Company shall be made earlier than the date that is six (6) months and one
day following the date on which the Employee separates from service with the
Company and its affiliates (within the meaning of Section 409A of the Code).

 



 11 

 

 

(n)       Recovery of Compensation. All payments and benefits provided under
this Agreement shall be subject to any compensation recovery or clawback policy
as required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.

 

(o)       Participation of the Parties. The parties hereto acknowledge and agree
that (i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.

 

 

[SIGNATURE PAGE FOLLOWS]

 



 12 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.

 

Black Diamond Equipment, Ltd.

 

 

By: /s/ Warren B. Kanders

Name: Warren B. Kanders

Title: Executive Chairman

Employee

 

 

/s/ John Walbrecht

John Walbrecht

 

 

 

 

 

 

 

 

 

 

 

 

 



(Signature Page to Employment Agreement of John Walbrecht)



 



 

 

 

Appendix 3(c)

 

“Adjusted EBITDA Margins” shall mean the combined operating income of the Black
Diamond and PIEPS brands, plus associated depreciation and amortization, and the
addition of any restructuring charges, stock compensation, and/or impairments.



 



 

 

